DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0241458 to Jung et al. (hereinafter Jung).

In regard amended claim 1, Jung teaches or disclose a method of operating a receiving radio node in a radio access network, the method comprising:
selecting, from a set of defined reception beams formed by reception beamforming, at least one beam for processing, the selecting being based on (see paragraphs [0028], [0044], the UE can select one or more transmit beams from the transmit beams and corresponding one or more subbands from the subbands, based on the measured beam qualities):
a beam quality measurement, BQM, representation determined for at least one beam of the set of defined reception beams for at least one transmitter of the receiving radio node (see paragraphs [0028], [0029], [0030], [0054], [0087], [0093], [0113], and [0118], select one or more transmit beams from the transmit beams and correspond one or more subbands from the subbands, based on the measured beam qualities. The UE can measure beam qualities of each of the plurality of transmit beams on the plurality of subbands in the first set of symbols, wherein the measured beam qualities comprise a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), a reference signal received quality (RSRQ) or a received signal strength (RSS)); and 
a combined beam quality measurement, CBQM, representation determined for at least a subset of the set of defined reception beams for a plurality of wireless devices (see paragraphs [0100], [0125], and [0141], to measure a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a received signal strength (RSS), or a combination thereof for measuring the beam qualities of each of the plurality of transmit beams).
  
In regard amended claim 2, Jung teaches or discloses a receiving radio node for a radio access network, the receiving radio node being configured to:
select, from a set of defined reception beams formed by reception beamforming, at least one beam for processing, the selecting being based on (see paragraphs [0028], [0044], [0050], the UE can select one or more transmit beams from the transmit beams and corresponding one or more subbands from the subbands, based on the measured beam qualities):
a beam quality measurement, BQM, representation determined for at least one beam of the set of defined reception beams for at least one transmitter of the receiving radio node (see paragraphs [0028], [0029], [0030], [0054], [0087], [0093], [0113], and [0118], select one or more transmit beams from the transmit beams and correspond one or more subbands from the subbands, based on the measured beam qualities. The UE can measure beam qualities of each of the plurality of transmit beams on the plurality of subbands in the first set of symbols, wherein the measured beam qualities comprise a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), a reference signal received quality (RSRQ) or a received signal strength (RSS)); and 
a combined beam quality measurement, CBQM, representation determined for at least a subset of the set of defined reception beams for a plurality of wireless devices (see paragraphs [0100], [0125], and [0141], to measure a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a received signal strength (RSS), or a combination thereof for measuring the beam qualities of each of the plurality of transmit beams).

In regard amended claims 3 and 14, Jung teaches or discloses the method according to claim 1, wherein the BQM is further determined for at least one of multiple layers of transmission from the at least one transmitter (see paragraphs [0023], [0053], [0058], and [0062]). the baseband circuitry 1204 can include elements of a protocol stack such as, for example, elements of an evolved universal terrestrial radio access network (EUTRAN) protocol including, for example, physical (PHY), media access control (MAC), radio link control (RLC), packet data convergence protocol (PDCP), and/or radio resource control (RRC) elements. A central processing unit (CPU) 1204e of the baseband circuitry 1204 can be configured to run elements of the protocol stack for signaling of the PHY, MAC, RLC, PDCP and/or RRC layers).

In regard amended claims 5 and 16, Jung teaches or discloses the method according to claim 1, wherein the BQM pertains to at least one of:
received signal strength (see paragraph [0044], and [0100], the UE can measure a received signal strength (RSS) on each sub-band in at least one of the PSS symbols or the SSS symbols, and select suitable Tx beams based on the measured RSS);
received signal quality (see paragraphs [0087], and [0112]);
covariance of received signaling; and
direction of received signaling.

In regard amended claims 6 and 17, Jung teaches or discloses the method according to claim 1, wherein the BQM is associated to a transmitter (see paragraphs [0028], [0029], [0030], [0054], [0055], [0056], [0081], and [0092], measure beam qualities of the transmit beams on the subbands in at least one of the first set of symbols or the second set of symbols).

In regard amended claims 7 and 18, Jung teaches or discloses the method according to claim 1, wherein the BQM is associated to a transmitter, and represents a combination of a 

In regard amended claim 11, Jung teaches or discloses a computer storage medium storing an executable computer program having instructions that, when executed, cause processing circuitry to at least of control and perform a method of operating a receiving radio node in a radio access network, the method comprising:
selecting, from a set of defined reception beams formed by reception beamforming, at least one beam for processing, the selecting being based on (see paragraphs [0028], [0044], [0050], [0054], [0056], and [0081], the UE can select one or more transmit beams from the transmit beams and corresponding one or more subbands from the subbands, based on the measured beam qualities):
a beam quality measurement, BQM, representation determined for at least one beam of the set of defined reception beams for at least one transmitter of the receiving radio node (see paragraphs [0028], [0029], [0030], [0054], [0087], [0093], [0113], and [0118], select one or more transmit beams from the transmit beams and correspond one or more subbands from the subbands, based on the measured beam qualities. The UE can measure beam qualities of each of the plurality of transmit beams on the plurality of subbands in the first set of symbols, herein the measured beam qualities comprise a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), a reference signal received quality (RSRQ) or a received signal strength (RSS)); and 
a combined beam quality measurement, CBQM, representation determined for at least a subset of the set of defined reception beams for a plurality of wireless devices (see paragraphs to measure a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a received signal strength (RSS), or a combination thereof for measuring the beam qualities of each of the plurality of transmit beams).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0241458 to Jung et al. (hereinafter Jung) in view of US Pub. 2016/0241322 to Son et al. (hereinafter Son).

In regard amended claims 9 and 20, Jung may not explicitly teach or disclose the method according to claim 1, wherein the selecting is further performed based on at least one scheduling characteristic.
However, Son teaches or discloses wherein the selecting is further performed based on at least one scheduling characteristic (see paragraphs [0040], [0041], [0042], [0043], [0058], [0130], and [0139], when the ‘SBQI’ is set to a positive value (for example, 1), any beams can be allocated at the transmitting end, and, when the ‘SBQI’ is set to a negative value (for example, 0), a specific analogue beam is required to be allocated. That is, the SBQI which is set to the positive value informs that signals can be transmitted to the receiving end with a beam other than the beam indicated by the best beam ID. Herein, allowing the allocation of other beams may mean that the channel qualities of the corresponding beams guarantee a minimum service quality. Accordingly, the transmitting end may allocate a beam other than the beam indicated by the best beam ID to the receiving end. In other words, the transmitting end can acquire the degree of freedom of scheduling for the receiving end).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify network discovery and beam acquisition in 5G rat beam cell operation of Jung by including wherein the selecting is further performed based on at least one scheduling characteristic suggested by Son. This modification would provide an apparatus for managing efficient scheduling in a wireless communication system read on paragraph [0009].

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive as following:
As to amended claims 1, 2, and 11, the applicants argue the Sang reference fails to disclose the cited features of amended claims. The examiner respectfully agrees with the applicants. However, the new discovery references, Jung and Son disclose these features as seen in the rejections above.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Date: 02/04/2022





/PHIRIN SAM/Primary Examiner, Art Unit 2476